Citation Nr: 0715837	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  96-27 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating from October 1, 
1995, and a rating in excess of 10 percent from July 22, 
2000, for residuals of surgery to remove a ganglion cyst from 
the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to December 
1973, from February 1974 to August 1977, and from April 1978 
to September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran's case was remanded to the RO for additional 
development in December 1997, January 1999, August 2003, and 
September 2006.  The case is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  For the period from October 1, 1995, to July 22, 2000, 
the veteran's residuals of surgery to remove a ganglion cyst 
of the left wrist were manifested by a two-centimeter, well-
healed, non-tender, freely moveable scar over the dorsum of 
the left wrist.  

2.  Since July 22, 2000, the veteran's residuals of surgery 
to remove a ganglion cyst of the left wrist were manifested 
by a 0.2-centimeter by 2.1-centimeter, superficial, stable, 
scar which did not adhere to underlying tissue; there was no 
inflammation, edema, or keloid formation and no more than 
mild limitation of range of motion of the wrist.  


CONCLUSIONS OF LAW

1.  For the period from October 1, 1995, to July 22, 2000, 
the criteria for a compensable evaluation for residuals of 
surgery to remove a ganglion cyst from the left wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 4.1, 4.7, 4.71, 4.71a, 4.118, Diagnostic 
Code 7804-5215 (2002).

2.  For the period since July 22, 2000, the criteria for an 
evaluation in excess of 10 percent for residuals of surgery 
to remove a ganglion cyst from the left wrist have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 4.1, 4.7, 4.71, 4.71a, 4.118, Diagnostic Code 7804-
5215 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.71, 4.71a, 4.118, 
Diagnostic Code 7804-5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records reveal that the veteran 
reported complaints about his left wrist in March 1989.  He 
was noted to have a ganglion cyst on the posterior left 
wrist.  The cyst was noted to hinder performance minimally 
and he was given a wrist gauntlet.  The veteran reported 
discomfort and pain related to the ganglion cyst of the left 
wrist in July 1990.  Synovial fluid was aspirated at that 
time.  No bony abnormalities were reported.  The veteran 
reported complaints related to the ganglion cyst of the left 
wrist again in December 1990.  An attempt to aspirate fluid 
was unsuccessful and the veteran was referred for excision of 
the cyst.  The cyst was surgically removed later in December 
1990.  

VA outpatient treatment reports dated from October 1996 to 
February 2006 revealed complaints of left wrist pain in 
October 1996.  The records were otherwise negative for 
treatment or complaints related to the veteran's left wrist.  

The veteran was afforded a VA examination in February 1996.  
He reported that he was right hand dominant.  He reported 
chronic bilateral wrist pain.  Examination of the 
musculoskeletal system was unremarkable.

The veteran was afforded a VA examination in April 1998.  The 
veteran said he was right hand dominant.  The veteran 
reported that he had had a ganglion cyst removed several 
years earlier and since that time had had pain with extremes 
of motion.  Physical examination revealed a well-healed two-
centimeter (cm) scar over the dorsum of the left wrist.  The 
scar was non-tender and freely moveable.  He had 75 degrees 
of dorsiflexion, 80 degrees of plantar flexion, 15 degrees of 
ulnar deviation, and 10 degrees of radial deviation.  He had 
5/5 grip strength with the left hand and the median, radial, 
and ulnar nerves were intact.  He was diagnosed with status-
post left ganglion cyst excision with minimal discomfort.  

The veteran was afforded a VA examination in July 2000.  He 
reported pain and episodic swelling of the left wrist since 
he underwent an excision of a ganglion cyst of the left 
wrist.  He reported no history of subluxation or inflammatory 
arthritis.  Physical examination revealed a well-healed scar 
over the dorsum of the left wrist.  He had a small recurrence 
of the ganglion cyst in the same area just under the scar.  
He had full range of motion of the left hand.  He had 
tenderness to palpation over the recurrent ganglion cyst.  He 
was able to dorsiflex to 60 degrees and plantar flex to 50 
degrees.  Radial deviation was 15 degrees and ulnar deviation 
was 40 degrees.  He was diagnosed with recurrent ganglion 
cyst with likely degenerative changes in the scapholunate 
interval.  X-rays of the left wrist revealed no significant 
arthritic change, malalignment, fracture, or injury.  

The veteran was afforded a VA examination in November 2002.  
Physical examination of the left wrist revealed a 4-cm scar 
across the distal wrist crease.  It was non-tender to 
palpation with no evidence of a cyst at the time of the 
examination.  His range of motion of the wrist was 45 degrees 
of extension, 45 degrees of flexion, ulnar deviation at 30 
degrees, and radial deviation at 20 degrees.  The ranges of 
motion were non-painful.  There was no evidence of pain with 
palpation of the wrist.  The examiner said the veteran had a 
history of recurrent ganglion cysts with no evidence of 
degenerative arthrosis of the left wrist limiting his range 
of motion.  

The veteran was afforded a VA examination in March 2005.  He 
reported pain in his left wrist with lifting.  He reported 
that repetitive motion caused the wrist to be painful.  The 
veteran was noted to have a ganglion cyst on his right wrist 
with no surgery or injection into the right wrist.  The 
examiner reported that examination of the right wrist 
revealed a scar on the dorsum of the wrist approximately 3-cm 
in length and 4-milimeters (mm) in width.  The scar was 
described as superficial with no adherence to the underlying 
tissue, no atrophy, and no pigment changes appreciated.  (The 
Board notes that the veteran denied surgery on the right 
wrist and it appears the examiner provided a description of 
the left wrist scar and not the right wrist.)  The examiner 
reported that there was some fullness of the left wrist 
possibly related to recurrence of the ganglion cyst.  The 
veteran was able to flex his left wrist to 60 degrees and 
extend his left wrist to 50 degrees.  Radial deviation was 20 
degrees and ulnar deviation was 25 degrees.  No pain was 
evident with the ranges of motion and the measurements did 
not change with repetitive testing.  The examiner diagnosed 
the veteran with bilateral wrist pain, some mild limitation 
of motion in the bilateral wrists, and a normally healed scar 
of the left wrist with no abnormalities found on examination. 

The veteran was afforded two VA examinations in February 
2006.  The veteran reported pain and tenderness over the scar 
on his left wrist. The scar was located on the posterior 
aspect of the wrist and began three-quarters of an inch 
medially from the ulnar styloid.  The scar measured 0.2 by 
2.1-cm.  There was no adherence to the underlying tissue.  
The texture of the skin was normal.  The scar was stable.  
There was no elevation or depression of the surface of the 
scar.  The scar was noted to be superficial without any 
underlying soft tissue damage.  There was no inflammation, 
edema, or keloid formation and the color of the scar was 
normal.  There was no gross distortion of the scar.  No 
induration or inflexibility of the scar and no limitation of 
motion of the scar was reported.  The examiner opined that 
the surgical scar was stable and did not cause any 
inflexibility and would not be responsible for any 
degenerative changes of the joint.

The veteran was also afforded a VA orthopedic examination in 
February 2006.  The veteran was noted to be right hand 
dominant.  The veteran reported bilateral wrist pain.  He 
denied stiffness, swelling, heat, redness, instability or 
locking.  He said bending of the wrist caused severe pain.  
He said this occurred four times per week and affected his 
ability to work.  The veteran said he had stopped working as 
a truck driver in 2003.  He said his hands lock up which 
affects his ability to cook.  Range of motion of the left 
wrist was pain free and the veteran was able to dorsiflex 
from 0 to 80 degrees.  Palmar flexion was pain free from 0 to 
70 degrees.  Ulnar deviation was pain free from 0 to 40 
degrees and radial deviation was pain free from 0 to 15 
degrees.  Range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Examination of the wrist was positive for 
point tenderness throughout the wrist joint with very mild 
palpation.  There was no observed cyst.  The scar was stable 
on the left posterior wrist.  There was no crepitus.  There 
was no observed locking of the wrist or hands.  The examiner 
noted that an x-ray of the left wrist from October 2005 did 
not substantiate the subjective report of pain.  The examiner 
opined that the service-connected residuals of surgery to 
remove a left wrist ganglion cyst less likely than not had an 
impact on the veteran's ability to work.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The veteran's claim for a higher evaluation for residuals of 
surgery to remove a ganglion cyst from the left wrist is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with the 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The RO has indicated, by use of a hyphenated code--7804-5215 
that the veteran's disability is comprised of both skin and 
orthopedic components.  The RO has also characterized the 
disability as residuals of postoperative excision of a cyst 
on the left wrist with reduction of function and tenderness, 
suggesting that the wrist tenderness originates from 
musculoskeletal disability other than the scarring itself.  
In that regard, the veteran's orthopedic impairment relates 
to his left wrist, his minor extremity.  

Under the prior regulations, a 10 percent evaluation is 
warranted under Diagnostic Code 7804 for superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. § 4.118 (2002).  A 10 percent rating is the maximum 
rating available for Diagnostic Code 7804.  As such a higher 
rating may only be considered through the application of 
another diagnostic code.

In reviewing the criteria in effect prior to August 30, 2002, 
there is no basis to grant a higher rating.  The veteran does 
not have disfiguring scars of the head, face or neck, or 
scars involving third degree burns for consideration of 
disability ratings under Diagnostic Codes 7800 and 7801, 
respectively.  Moreover, a rating under Diagnostic Code 7805, 
for limitation of function of the part affected is not 
warranted for the period prior to July 22, 2000--the medical 
evidence of record reveals that neither the scar nor other 
residuals of the cyst removal caused any limitation of 
function.  For the period since July 22, 2000, VA has awarded 
a 10 percent rating that accounts for the limitation of the 
wrist.  In short, there is no basis for a higher rating for 
the veteran's scar under the prior criteria.  

In regard to the amended criteria, Diagnostic Code 7804 still 
provides for a maximum 10 percent rating where the scar is 
superficial, painful on examination.  38 C.F.R. § 4.118 
(2006).  As before, a symptomatic scar has not been shown.

Other skin disability diagnostic codes are not for 
application in this instance.  The veteran's scar is not deep 
and is not of a size as to warrant a rating under Diagnostic 
Code 7801.  38 C.F.R. § 4.118 (2006).  

The evidence of record clearly establishes the veteran has a 
scar on his left wrist.  Further, the scar has always been 
described as superficial, with adherence to the underlying 
tissue.  Finally, the scar was measured at the time of the 
November 2002 VA examination and was measured as 4 cm.  The 
March 2005 VA examiner reported that the scar was 
approximately 3-cm in length and 4-mm in width.  At the most 
recent VA examination, in February 2006, the examiner said 
the scar measured 0.2-cm by 2.1-cm.  These measurements 
clearly do not result in a disability of 12 square inches.  
The February 2006 examiner opined that the surgical scar was 
stable and did not cause any inflexibility and would not be 
responsible for any degenerative changes of the joint.

Finally, Diagnostic Code 7805 remained unchanged from the 
prior version.  The discussion below addresses the veteran's 
limitation of function of the orthopedic disability.  
Accordingly, there is no basis to assign a higher rating for 
the veteran's disability under the amended skin criteria.

Limitation of motion of the wrist is rated under Diagnostic 
Code 5215, which assigns a maximum 10 percent rating for 
limitation of dorsiflexion to less than 15 degrees, or 
limitation of palmar flexion in line with forearm.  38 C.F.R. 
§ 4.71a (2006).  Further, the normal range of motion for the 
wrist is plantar flexion to 80 degrees and dorsiflexion to 70 
degrees and ulnar deviation to 40 degrees and radial 
deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

For the period prior to July 22, 2000, the evidence of record 
demonstrates that the veteran had an essentially normal range 
of motion of the left wrist.  The evidence clearly 
establishes that the veteran did not have a limitation of 
dorsiflexion to 15 degrees or that his palmar flexion was 
limited in line with the forearm.  

For the period since July 22, 2000, the evidence of record 
reveals that the veteran had some limitation of motion of the 
left wrist at the time of the July 2000, November 2002, and 
May 2005 VA examinations and range of motion was essentially 
normal at the time of the February 2006 VA examination.  A 10 
percent disability rating was assigned for reduction of 
function with tenderness.  There was no evidence of pain 
during range of motion testing during this period.

As the veteran has been assigned the maximum evaluation 
available for his left wrist disability based on loss of 
motion with tenderness, his claim for an increased evaluation 
must be denied.  There is no medical evidence of ankylosis to 
warrant consideration of an increased evaluation under 
Diagnostic Code 5214.  38 C.F.R. § 4.71a.  In fact, there is 
no indication, even with consideration of the pain 
experienced by the veteran, that he now meets the criteria 
for a compensable rating.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable rating from October 1, 1995, or a 
rating in excess of 10 percent from July 22, 2000, for 
residuals of surgery to remove a ganglion cyst from the left 
wrist.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2006); 38 C.F.R. § 
3.102 (2006).  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected residuals of surgery to 
remove a ganglion cyst from the left wrist has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluations on an extra-
schedular basis.  In this regard, the Board notes that this 
disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran filed his claim in February 1996, prior to 
enactment of the VCAA.  The veteran's case was remanded in 
December 1997, January 1999, August 2003, and September 2006.  
The RO notified the veteran of the evidence/information 
required to substantiate his claim in January 2004.  He was 
advised to submit any evidence he had to show that his 
service-connected left wrist disability had worsened enough 
to warrant a greater evaluation.  The veteran was also 
informed of the evidence/information required to substantiate 
his claim in an October 2006 letter.  He was also provided 
with a copy of the amended schedule of ratings for skin 
disabilities effective from August 30, 2002.  See 38 C.F.R. 
§ 4.118 (2006).  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in an October 2006 letter from the RO and the 
January 2007 supplemental statement of the case.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO 
obtained VA treatment reports.  The veteran was afforded 
several VA examinations during the pendency of his appeal.  
The veteran has not alleged that there is any outstanding 
evidence that would support his claim for an increased 
rating.  The Board is not aware of any such evidence.


ORDER

Entitlement to an initial compensable rating from October 1, 
1995, or a rating in excess of 10 percent from July 22, 2000, 
for residuals of surgery to remove a ganglion cyst from the 
left wrist is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


